                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT CARMACK,

      Plaintiff,                                   Case No. 18-cv-11018
                                                   Hon. Matthew F. Leitman
v.

CITY OF DETROIT, et al.,

     Defendants.
__________________________________________________________________/
        ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANTS’ MOTIONS FOR SANCTIONS (ECF Nos. 56, 58)

      In 2018, Plaintiff Robert Carmack engaged attorney Andrew Paterson to file

this civil action against the City of Detroit and Mayor Michael Duggan (among

others). Paterson had a “hard” time getting his “arms around” Carmack’s story, and

Paterson did not “know whether [there was] support [for] any of [the] stuff [Carmack

said].” (11/29/2018 Hr’g Tr., ECF No. 50, PageID. 900-901.) Yet Paterson filed this

action anyway. Paterson thereafter refused to concur in the Defendants’ requests

that he dismiss certain baseless claims, violated an order of this Court prohibiting

him from taking discovery, and twice attempted to mislead the Court on material

matters. Paterson’s course of conduct warrants the imposition of sanctions under

the Court’s inherent power. Accordingly, for the reasons explained in more detail

below, the Court GRANTS IN PART AND DENIES IN PART the motions for



                                         1
sanctions filed by Mayor Duggan, the City of Detroit, and the Detroit Building

Authority (the “DBA”) (see Motions, ECF Nos. 56, 58).1

                                           I

                                          A

       On March 28, 2018, Paterson filed what he wrongly called a Verified

Complaint against Mayor Duggan, the City of Detroit, and others.2 (See Compl.,

ECF No. 1.) Relevant to Mayor Duggan and the City of Detroit:

     Count I alleged that Mayor Duggan, the City of Detroit, and others retaliated
       against Carmack for Carmack’s exercise of his First Amendment rights when
       the Defendants took steps to demolish property Carmack allegedly owned at
       8124 Michigan Avenue (the “8124 Property”). (See id. at ¶¶ 13-51, PageID.4-
       12.);
     Count II alleged that the City of Detroit fraudulently and unlawfully conveyed
       title to the 8124 Property to another person in violation of state law. (See id.
       at ¶¶ 81-94, PageID.18-20.);
     Count IV alleged that the City of Detroit fraudulently and unlawfully
       conveyed title to the 8124 Property to another person and took other actions
       related to the 8124 Property in violation of the Fifth Amendment. (See id. at
       ¶¶ 95-108, PageID.20-23.);



1
 Pursuant to Local Rule 7.1(f)(2), the Court concludes that oral argument is not
necessary and would not aid its decision on Defendants’ motions.
2
  Paterson called his pleading a “Verified Complaint,” but he did attach any
verification to the Complaint. For ease of reference, the Court will refer to
Paterson’s filing as the “Verified Complaint” even though it lacked verification.

                                           2
    Count V alleged that the City of Detroit “unconstitutionally and unlawfully
      took physical possession of [Carmack’s] property without Due Process of
      law” and without providing Carmack a “Notice to Quit” in violation of the
      Fifth Amendment. (Id. at ¶111, PageID.23-24.);
    Count VI alleged that the City of Detroit committed a trespass under state law
      when it “proceeded with the unlawful demolition” of the 8124 Property. (See
      id. at ¶¶ 119-25, PageID.25-26.);
    Count VII alleged that the City of Detroit converted Carmack’s property in
      violation of Michigan common law. (See id. at ¶¶ 126-30, PageID. 27.);
    Count VIII alleged that the City of Detroit converted Carmack’s property in
      violation of Michigan Compiled Laws § 600.2919a. (See id. at ¶¶ 131-37,
      PageID.28-29.); and
    Count IX sought attorney’s fees under 42 U.S.C. § 1988. (See id. at ¶¶ 138-
      40, PageID.29-30.)

      On May 10, 2018, Mayor Duggan and the City Detroit filed a motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (See First Mot. to

Dismiss, ECF No. 6.) Before filing that motion, their counsel held a “conference”

with Paterson. (Id., PageID.52.) During the conference, defense counsel explained

“the nature of the motion and its legal basis” and “requested … concurrence [from

Paterson] in the relief sought” in the motion. (Id.) Paterson refused to grant

concurrence. (See id.)




                                          3
      In the motion to dismiss, Mayor Duggan and the City of Detroit argued that

each of the counts of the Verified Complaint described above failed as a matter of

law for the following reasons:

    Count I “fail[ed] to allege plausible facts to show, directly or indirectly, that
      any action was taken” by Mayor Duggan or the City of Detroit in retaliation
      for Carmack’s alleged exercise of his First Amendment rights. (Id.,
      PageID.49.);
    Count I and Counts III through VIII failed to state a cognizable claim because
      they were “premised upon [Carmack’s] ownership” of the 8124 Property, and
      Carmack did not own that property. (Id., PageID.51.);
    The Court did not have jurisdiction over Carmack’s claims under the Rooker-
      Feldman doctrine. (See id.);
    All claims premised on Carmack’s alleged ownership of the 8124 Property
      were “barred by the principles of res judicata.” (Id.) Mayor Duggan and the
      City of Detroit explained that the Wayne County Circuit Court had entered a
      judgment of foreclosure on the 8124 Property that vested fee simple absolute
      in that property in the Wayne County Treasurer. (See id., PageID.51, 61.)
      They submitted a copy of the judgment as an exhibit to the motion. (See
      Judgment of Foreclosure, ECF No. 6-4.) They argued that because the
      judgment vested title to the 8124 Property in the Wayne County Treasurer,
      Carmack could not pursue claims based on his alleged ownership of that
      property. (See First Mot. to Dismiss, ECF No. 6, PageID.71.)
    The Court “lack[ed] jurisdiction to hear [the] Fifth Amendment taking claims”
      in Counts IV and V of the Verified Complaint because Carmack “ha[d] failed
      to exhaust his state law remedy of inverse condemnation.” (Id. at PageID.52.);



                                          4
     The state-law tort claims in Counts VI, VII, and VIII were barred by
      Michigan’s Government Tort Liability Act, Michigan Compiled Laws
      § 691.1401 et seq. (See id.); and
     The claim for attorney’s fees failed under 42 U.S.C. § 1988 because that
      statute “provides a remedy, not a cause of action.” (Id.)

                                          B

      The Court held a telephonic status conference with counsel to discuss the

motion to dismiss on June 6, 2018. (See Notice to Appear, ECF No. 14.) During that

conference, the Court offered Paterson the opportunity to file an amended complaint

on Carmack’s behalf. The Court directed Paterson to carefully review the claims

made in the Verified Complaint in light of the arguments that Mayor Duggan and

the City of Detroit raised in their motion to dismiss. The Court further instructed

Paterson to determine whether it was appropriate to dismiss any of the claims

brought in the Verified Complaint. Finally, the Court told Paterson to include in the

amended complaint any additional factual allegations that could support Carmack’s

claims.

                                          C

      Paterson filed what he wrongly called a Verified Amended Complaint on

Carmack’s behalf on June 20, 2018.3 (See Am. Compl., ECF No. 16.) In that

3
   As with the Verified Complaint, Paterson did not attach a verification to the
Verified Amended Complaint. For ease of reference, the Court will refer to this
filing as the “Verified Amended Complaint” even though it lacked verification.

                                          5
pleading, Paterson re-asserted each of the claims against Mayor Duggan and the City

of Detroit that were the subject of the initial motion to dismiss described above. In

many instances, Paterson repeated the claims verbatim from the Verified Complaint;

in others, he made minor revisions.4 Paterson made two revisions to the Verified

Amended Complaint that could reasonably be considered substantive:

     Paterson named the DBA as a Defendant for the first time; and
     Paterson added a claim against the City of Detroit, Mayor Duggan, and the
       DBA titled “Supplemental State Law Claim – Tortious Interference with
       Business Relationship or Expectancy.” (Id. at Count IX, PageID.305-308.)

                                          D

       Mayor Duggan and the City of Detroit moved to dismiss the Verified

Amended Complaint on July 11, 2018. (See Second Mot. to Dismiss, ECF No. 22.)

Before filing that motion, their counsel again contacted Paterson, explained the basis

of the motion, and requested concurrence from Paterson in the relief sought in the

motion. (See id., PageID.372.) By that time, Paterson was already familiar with the



4
  For example, Paterson’s allegations in Counts III-VIII are identical in both the
Verified Complaint and the Verified Amended Complaint aside from (1) changing
the names of the parties, (2) changing references to references to the Fourteenth
Amendment in place of references to the Fifth Amendment, and (3) correcting two
typographical errors. In Count I of the Verified Amended Complaint, Paterson added
only some limited, additional factual allegations in paragraphs 45, 46, and 47 related
to Mayor Duggan’s alleged retaliation and Carmack’s history of receiving business
from the City of Detroit. Otherwise, the vast majority of Count I in the Verified
Amended Complaint is repeated verbatim from the Verified Complaint.

                                          6
arguments contained in the motion because they were essentially the same

arguments that Mayor Duggan and the City of Detroit made in their motion to

dismiss the original Verified Complaint.       Paterson again refused to grant his

concurrence in the motion. (See id.)

      The DBA also moved to dismiss the Verified Amended Complaint. (See DBA

Mot., ECF No. 31.) The DBA contacted Paterson the day before it filed its motion

in an attempt to seek concurrence, but Paterson did not respond to that request before

the motion was filed. (See id., PageID.601.)

                                          E

      Paterson’s responses to both motions to dismiss were largely identical and

included many of the same arguments repeated verbatim. (Compare ECF No. 32,

PageID.647-650, with ECF No. 46, PageID.802-804.) In the responses, Paterson

agreed to dismiss, with prejudice, Counts III-IX of the Verified Amended Complaint

against the City of Detroit and Counts IV, VI, VII, and VIII against the DBA. (See

ECF No. 32, PageID.656; ECF No. 46, PageID.810.) These same claims (with the

exception of Count IX) had originally appeared in the Verified Complaint. Paterson

re-asserted them in the Verified Amended Complaint even though the City of Detroit

and Mayor Duggan had demonstrated – in their motion to dismiss the original

Verified Complaint – that they were flawed.




                                          7
                                          F

      On September 12, 2018, the Court entered an order staying all discovery in

this action pending resolution of the Defendants’ motions to dismiss (the “Discovery

Order”). (See Discovery Order, ECF No. 39.) The Court explained in that order that

staying discovery would “enhance the efficient progression of this action because

the pending motions [sought] dismissal of a substantial number of claims and parties,

and the Court’s decision on the motions [would] clarify the claims and parties that

should be the focus of discovery.” (Id., PageID.767.) The Court therefore ordered

that “all discovery” be “stayed until further order from the Court specifically

permitting the parties to take discovery.” (Id.; emphasis in original.) As Paterson

later admitted, and as described more fully below, he violated the Discovery Order

and conducted discovery related to this case after the Court entered that order.

                                         G

      The Court held a hearing on the motions to dismiss on November 29, 2018.

(See 11/29/2018 Hr’g Tr., ECF No. 50.) At the hearing, the Court first asked

Paterson about the statement in his response brief that he was dismissing Counts III-

IX against the City of Detroit. The Court asked Paterson why he did not dismiss

those claims when the City of Detroit sought concurrence before it filed its motion

to dismiss. Paterson responded that he did not grant concurrence because Carmack




                                          8
would not allow him to do so. In Paterson’s words, “sometimes you manage your

client. Sometimes, the client manages you.” (Id., PageID.896.)

      In addition, at the hearing, counsel for Mayor Duggan and the City of Detroit

informed the Court that Paterson had violated the Discovery Order. Counsel

explained that the City of Detroit and Carmack were involved in a separate state-

court eviction action in which the City was attempting to evict Carmack from a

property located at 8107 Michigan Avenue in Detroit. Counsel then said that

Paterson had issued subpoenas in that case in order to compel witnesses to testify

about this case. (See id., PageID.862-863.)        Counsel noted, for example, that

Paterson devoted an “entire deposition” in the state-court eviction action to the 8124

Property – the primary property at issue in this case – even though the 8124 Property

was “not at issue” in the eviction action. (Id.)

      When the Court questioned Paterson about these depositions, he first said that

they were “totally not discovery” and were “in effect, recorded interviews.” (Id. at

PageID.899.) That was false. Paterson later admitted that the “interviews” were in

fact “depositions with a court reporter and a transcript.” (Id.) Paterson also initially

claimed that the witnesses “voluntarily came forward.” (Id.) That too was false.

Under questioning from the Court, Paterson acknowledged that he had served the

witnesses with subpoenas – legal process that compels the attendance of a witness.

(See id.)



                                           9
      Paterson then conceded that the depositions went “beyond the scope” of the

state-court eviction action and related to issues being litigated solely in this case.

(Id., PageID.900.) He explained that he needed to take the depositions in order to

determine whether there was any factual basis for the allegations that he made in the

Verified Complaint and Verified Amended Complaint. Paterson had the following

colloquy with the Court concerning the depositions:

             THE COURT: During these depositions, did you ask the
             witnesses questions that both went beyond the scope of
             the [] eviction action and related to issues that are
             being litigated in this case before me?

             PATERSON: I did. I did. I did. [….] They helped me
             verify some of the allegations in this complaint. [….] It
             was not discovery though. They were helping me verify
             what my client has told me. My client says a lot of things
             and it’s hard to get my arms around it and does he have
             support for what he says. I need to know whether you
             can support any of this stuff.

                                        [….]

             THE COURT: You’re telling me, I used the state court
             to figure out if there is a basis for the allegations I made
             in the complaint that I signed in front of you … this is
             a troubling path.

             PATERSON: It is. It is. And I understand that. In
             hindsight, I certainly just could have interviewed them. I
             did want a transcript for my client [Carmack] to review
             and look at so that he’s confirmed in fact they said what
             they told me.

(Id., PageID. 900-901; emphasis added.)



                                         10
      In addition to attempting to mislead the Court about the nature of the

depositions and the violations of the Discovery Order, Paterson also attempted to

mislead the Court about the existence of the state-court foreclosure judgment on the

8124 Property. As explained above, Mayor Duggan and the City of Detroit argued

that a foreclosure judgment vesting title to the 8124 Property in the Wayne County

Treasurer was fatal to some of Carmack’s claims. At the hearing on the motion to

dismiss, Paterson told the Court that no final judgment of foreclosure had ever been

entered with respect to the 8124 Property and that “the foreclosure case against all

defaulted properties in the City of Detroit was stayed.” (Id., PageID.890-893.) The

Court then specifically inquired about the judgment of foreclosure on the 8124

Property, and Paterson said that it did not exist:

             THE COURT: So you’re telling me – I just want to make
             sure I understand – that there is no piece of paper, order
             signed by a state court judge saying that [the] 8124
             [Property] is foreclosed?

             PATERSON: That’s correct. That’s correct.          That’s
             exactly the issue.

(Id., PageID.892-893.) Paterson told the Court that the judgment did not exist even

though the City of Detroit and Mayor Duggan had attached the judgment to both of

their motions to dismiss. (See ECF No. 6-4; ECF No. 22-4.) Paterson acknowledged

that the Wayne County Circuit Court had in fact entered a final judgment of

foreclosure against the 8124 Property only after counsel for the Defendants



                                          11
highlighted the existence of that foreclosure judgment and identified the existence

of that judgment in the record. (See 11/29/2018 Hr’g Tr., ECF No. 50, PageID.906-

907.)

                                           H

        On December 4, 2018, Paterson filed a notice with the Court voluntarily

dismissing all of Carmack’s claims against Mayor Duggan, the City of Detroit, and

the DBA. (See Notice of Dismissal, ECF No. 51.) Mayor Duggan, the City of

Detroit, and the DBA thereafter filed their motions for sanctions. (See ECF Nos. 56,

58.) Paterson filed a response on February 9, 2019. (See ECF No. 65.) The Court

then ordered, and the parties filed, supplemental briefs on the sanctions issue. (See

ECF Nos. 67, 68, 72.)

                                           II

        A district court may assess sanctions against parties “under its inherent power

when a party has acted in bad faith, vexatiously, wantonly, or for oppressive

reasons.” Metz v. Unizan Bank, 655 F.3d 485, 489 (6th Cir. 2011). A district court

also “has the inherent power to sanction a party when that party exhibits bad faith,

including the party’s refusal to comply with the court’s orders.” Youn v. Track, Inc.,

324 F.3d 409, 420 (6th Cir. 2003). “The imposition of inherent power sanctions

requires a finding of bad faith … or conduct tantamount to bad faith.” Id.




                                          12
       “A court’s reliance upon its inherent authority to sanction derives from its

equitable power to control the litigants before it and to guarantee the integrity of the

court and its proceedings.” First Bank of Marietta v. Hartford Underwriters Ins. Co.,

307 F.3d 501, 512 (6th Cir. 2002). “Even if there were available sanctions under

statutes or various rules in the Federal Rules of Civil Procedure … the inherent

authority of the Court is an independent basis for sanctioning bad faith conduct in

litigation.” Id. at 511.

                                          III

       The Court exercises its inherent power to sanction Paterson because he acted

in bad faith, or engaged in conduct tantamount to bad faith, throughout this litigation.

       First, Paterson filed two complaints accusing the Defendants of misconduct

even though he later admitted that it was “hard” to get his “arms around” what

Carmack had told him and even though he did not know whether he could “support

any of [the allegations]” that he made in those pleadings. (11/29/2018 Hr’g Tr., ECF

No. 50, PageID.900.) That Paterson filed both pleadings without knowing whether

he could support “any” of the allegations shows that he was proceeding in bad faith

and without any regard for the rules that specifically required him to conduct a

reasonable investigation into his claims before he filed them. See Fed. R. Civ. P.

11(b)(3) (“By presenting to the court a pleading, written motion, or other paper …

an attorney … certifies that to the best of the person’s knowledge, information, and



                                          13
belief, formed after an inquiry reasonable under the circumstances … the factual

contentions have evidentiary support….”).

      Second, after Mayor Duggan and the City of Detroit filed a motion to dismiss

that highlighted the flaws in Paterson’s initial Verified Complaint, Paterson filed a

Verified Amended Complaint that repeated, nearly verbatim, the same claims from

the Verified Complaint. Paterson clearly did not follow the Court’s instruction to

carefully review the allegations that he made in the Verified Complaint and to

address the alleged deficiencies in that pleading in the Amended Verified Complaint.

      Third, Paterson violated Local Rule 7.1 when he refused to grant concurrence

prior to the filing of Defendants’ motions to dismiss. Under Local Rule 7.1, a party

may not “unreasoanbl[y] withhold[] consent” when concurrence is sought before a

motion is filed. E.D. Mich. Local Rule 7.1(a)(3). The purpose of this rule

             is to preclude the incurrence of unnecessary fees, costs and
             expenses by the party who intends to file the motion where
             the non-moving party concurs with the relief sought by the
             party intending to file the motion. If the non-moving
             party’s concurrence is not given until after the motion is
             filed, the purpose of avoiding unnecessary expenditures is
             rendered moot because the moving party necessarily will
             have already expended the time and money in researching
             and drafting the motion, or applicable portion
             thereof. [….]

Dupree v. Cranbrook Educ. Cmty., 2012 WL 1060082, at *13-14. In Dupree, the

court sanctioned an attorney “for failing to concur in the dismissal” of certain claims

prior to the filing of a summary judgment motion where, in response to that motion,

                                          14
counsel withdrew those claims. See id. at *13. Here, as in Dupree, “If [Paterson]

had responded to Defendants’ counsel’s [request for concurrence] and agreed that

‘withdrawal’ of [the counts Paterson withdrew after the motions were filed] was

appropriate, Defendants would not have had to file those portions of the motion[s

….] In other words, Defendants may not have incurred the expenses associated with

moving [to dismiss] those [] counts.” Id. at *13.5

      Paterson’s refusal to grant concurrence before the City of Detroit and Mayor

Duggan filed their second motion to dismiss also led to a waste of judicial resources.

In preparing for the hearing on the motion, the Court first reviewed the brief filed by

the City and the Mayor and also read the key cases cited in that brief. The Court

then turned to the response filed by Paterson and learned for the first time that

Paterson had agreed to dismiss many of the claims addressed in the motion. Had



5
  In Dupree, the Court ultimately sanctioned the offending attorney $250 for his
misconduct. The Court explained that such a small sanction was appropriate in that
case because, in part, “although Defendants’ counsel sought concurrence from
Plaintiffs’ counsel prior to filing the motion for summary judgment, such
concurrence was sought only one day prior to the day the motion for summary
judgment was filed. In the experience of the Court, this means it is highly probable
that Defendants’ counsel had already completed their research on all four counts –
and likely the drafting of the motion and brief – prior to seeking concurrence. In
other words, Defendants would have incurred essentially the same expense even if
concurrence had been obtained.” Dupree, 2012 WL 1060082, at *13. If the
withholding of concurrence was Paterson’s only misconduct in this case, the Court
may well have sanctioned him a similar amount. But the totality of all of Paterson’s
bad-faith conduct here warrants a substantially more significant sanction than the
one assessed in Dupree.

                                          15
Paterson granted concurrence before the City of Detroit and Mayor Duggan filed

their motion to dismiss, the Court could have avoided preparing to decide the claims

that Paterson agreed to dismiss.

      Paterson has not provided any reasonable explanation for his refusal to grant

concurrence. At the hearing on the motion to dismiss, he said that he did not dismiss

the claims before the motion was filed because Carmack would not allow him to do

so. In his words, “sometimes the client manages you.” But having a strong-willed

client does not justify a lawyer’s violation of the Local Rule concerning concurrence.

Indeed, lawyers who practice in this Court must fulfill their obligations to comply

with the governing rules even if their clients object.6

      Fourth, Paterson violated the Discovery Order. As described above, the

Discovery Order clearly and unequivocally provided that “all discovery” shall be

“stayed until further order from the Court specifically permitting the parties to take

discovery.” (Discovery Order, ECF No. 39, PageID.767; emphasis in original.)

Despite that order, Paterson used a state-court proceeding to take discovery related



6
  That Paterson ultimately chose to dismiss certain claims and then chose to
voluntarily dismiss this entire action does not meaningfully lessen his culpability.
An attorney may not “use frivolous legal positions to run up legal costs for an
opposing party, without rebuke, so long as he abandons them before a court can
reject them.” Davis v. Detroit Downtown Dev. Auth., --- F. App’x at ---, 2019 WL
3543170, at *3 (6th Cir. Aug, 5, 2019) (rejecting argument that sanctions against
Paterson were inappropriate because Paterson “stopped pursuing [] frivolous RICO
and procedural-due-process claims when plaintiffs dismissed their complaint”).

                                          16
to this case. Indeed, by his own admission, he took the depositions of third parties

in the state-court eviction action and inquired about matters that (1) were unrelated

to the eviction action and (2) were related to this action. Paterson’s actions clearly

violated the Discovery Order.

      Paterson now says that there was nothing inappropriate about taking the

depositions in the eviction action and asking questions that related to this action

because “many facts of this case overlap” with Carmack’s “affirmative defense[s] in

the eviction proceeding.” (Supp. Br., ECF No. 72, PageID.1460.) But that alleged

overlap does not excuse Paterson’s conduct. Paterson admitted that during the

depositions, he asked questions that were related solely to this action. The Court

asked Paterson directly “did you ask the witnesses questions that both went beyond

the scope of the [] eviction [action] and related to issues that are being litigated in

this case?” (11/28/2018 Hr’g Tr., ECF No. 50, PageID.899-900; emphasis added.)

Paterson answered: “I did. I did. I did.” (Id.) And when the Court asked him why

he did so, he said that he needed to “verify what [Carmack] had told [him]” and

needed to “know whether [he could] support” any of the allegations that he made in

this action. (Id., PageID.900.) That is no excuse for violating an order of this Court.

Indeed, Paterson’s excuse for taking the depositions underscores that he pursued this

action in bad faith. The explanation exposes that when Paterson filed the Verified




                                          17
Complaint and Verified Amended Complaint, he did not know whether he could

support the allegations in those pleadings.

      Finally, Paterson twice attempted to mislead the Court on material matters.

He initially gave untruthful answers about (1) whether, in violation of the Discovery

Order, he took depositions in the state-court eviction action that related solely to this

action and (2) whether a state court had entered a final judgment of foreclosure on

the 8124 Property – a key fact related to the Defendants’ res judicata defense.

Paterson’s lack of candor further demonstrates his bad faith.

      In sum, Paterson’s actions, considered collectively, show a disturbing pattern

of bad-faith behavior and a willful disregard for the Court’s rules and orders.

Sanctions against Paterson under the Court’s inherent authority are therefore

warranted.

                                           IV

      The Court next turns to the amount of the sanctions. “It is well established

under Supreme Court and Sixth Circuit precedents that a court’s inherent power to

sanction serves a punitive purpose, based on the need to deter misconduct and

vindicate the court’s authority.” Williamson v. Recovery Ltd. P’ship, 826 F.3d 297,

305 (6th Cir. 2016). Courts “have broad discretion under their inherent powers to

fashion punitive sanctions. Although sanctions cannot be so unreasonable that they

constitute an abuse of discretion, there is no requirement of a perfect causal



                                           18
connection between the sanctioned conduct and the [sanctions] awarded, due to the

punitive nature of the sanctions.” Id.

      Here, the Court concludes that a reasonable sanction is $7,500. Anything less

would not be sufficient to achieve deterrence. Paterson has a “prolific history” of

engaging in litigation tactics that “could be defined, in many instances, as repetitive,

vexatious, and frivolous.” Davis v. Johnson, 664 F. App’x 446, 450 (6th Cir. 2016).

That is why so many federal and state courts have sanctioned him. See, e.g., Davis

v. Detroit Downtown Dev. Auth., --- F. App’x ---, 2019 WL 3543170, at *1 (6th Cir.

Aug. 5, 2019) (affirming sanctions against Paterson and concluding that he “pursued

two frivolous claims and one frivolous motion, necessitating unnecessary legal fees

for [the] defendants”); Richards v. Wayne Cty. Airport Auth., 2014 WL 2600550

(Mich. Ct. App. June 10, 2014) (affirming sanctions against Paterson and holding

that he had filed a “frivolous” action). And several courts have specifically found

that he has proceeded in bad faith or engaged in conduct tantamount to bad faith.

See, e.g., Lotus Indus., LLC v. Archer, 2019 WL 4126558, at *1 n.1 (E.D. Mich.

Aug. 30, 2019) (Patti, M.J.) (noting that court had previously denied a renewed

motion for leave to file a first amended complaint due to Paterson’s “bad-faith

motive” and his inappropriate use of judicial proceedings to “use this suit to [retrieve

the defendant’s] financial information, regardless of whether it is relevant” to

plaintiff’s claims); Williams v. Detroit Downtown Dev. Auth., 2018 WL 4901158, at



                                          19
*5-6 (E.D. Mich. Oct. 9, 2018) (dismissing action as sanction for Paterson’s conduct,

noting that Paterson had “ violated three of the [c]ourt’s discovery orders, ignored

the Federal Rules of Civil Procedure, and [] been less than honest in [his]

representations to the [c]ourt,” and holding that Paterson had engaged in

“contumacious” conduct); Lotus Indus. v. City of Detroit, 2018 WL 4005608, at *4

(E.D. Mich. Aug. 22, 2018) (in case where Paterson represented the plaintiffs,

denying plaintiff’s motion for leave to amend, concluding that “[p]laintiffs have

flagrantly disregarded a court order by relying on a [a] deposition in crafting their

amended complaint” where a court order prohibited the use of that deposition, and

holding that Paterson’s “troubling inclusion of allegations pulled straight from [the]

deposition is bad faith conduct that is only exacerbated by [his] clear

misrepresentations about the substance of [the] testimony”).7           Under these

circumstances, a strong sanction – and $7,500 is such a sanction – is necessary to

achieve deterrence and vindicate the Court’s authority.

      The Court does not believe that a sanction of greater than $7,500 is necessary.

Paterson is a solo practitioner, and the Court is confident that he will feel a



7
 See also Detroit Downtown Dev. Auth. v. Lotus Indus., No. 341520 (Mich. Ct. App.
Dec. 21, 2017) (order denying application for leave to appeal) (sanctioning Paterson
and “find[ing] that Attorney Paterson signed [a] motion for immediate consideration
without first making a reasonable inquiry, and from that we must conclude that the
document was filed for an improper purpose to harass or to cause needless increase
in the cost of litigation”).

                                         20
substantial impact from having to pay the $7,500 from his firm’s funds. All in all,

$7,500 is the right amount of sanctions here.

                                          V

      The Court recognizes that the type of legal work Paterson does – filing civil

actions against government officials that aim to ensure their compliance with the law

– is laudable and often essential. And the Court is loath to chill the filing of

legitimate claims against public officials. Indeed, serious public interest lawyers

certainly need some leeway to file legitimate and/or novel claims against state actors.

      The Court’s ruling here should pose no threat to zealous civil rights and public

service litigation. The Court has imposed sanctions here only because Paterson’s

conduct fell far outside the realm of what could be considered permissible zealous

advocacy.

                                          VI

      To the extent that Defendants seek sanctions against Carmack, the Court

declines to award those sanctions. Paterson committed the sanctionable conduct

here. Defendants have also moved for sanctions against Paterson and/or an award

of attorney fees under 28 U.S.C. § 1927, 42 U.S.C. § 1988, and Rule 11 of the

Federal Rules of Civil Procedure. However, the Court concludes that it is most

appropriate to sanction Paterson under the Court’s inherent power.




                                          21
                                          VII

      For all of the reasons stated above, Defendants’ motions for sanctions (ECF

Nos. 56, 58) are GRANTED IN PART. Paterson shall pay sanctions to Defendants

in the amount of $7,500 by not later than November 1, 2019. The sanctions shall be

paid as follows:

    $2,500 to Mayor Duggan;

    $2,500 to the City of Detroit; and

    $2,500 to the DBA.

      The motions for sanctions are DENIED IN PART to the extent that they seek

any other relief.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: September 25, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 25, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                          22
